Citation Nr: 1437495	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to December 10, 2010, for lumbar spine degenerative joint disease, facet joint arthritis, and spondylosis.

2.  Entitlement to a rating in excess of 40 percent on and after December 10, 2010, for lumbar spine degenerative joint disease, facet joint arthritis, and spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative arthritis and acetabular dysplasia.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2012, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the November 2012 Board hearing, the Veteran testified that both of his above-captioned service-connected disabilities had worsened since the most recent VA examination, which occurred in December 2010.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  The Board finds that the December 2010 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected disabilities.  Further, the evidence of record dated subsequent to the December 2010 VA examination is not adequate to properly adjudicate the Veteran's claims.  Consequently, to satisfy VA's duty to assist, the Board finds that a remand is required in order to provide the Veteran another VA examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

Additionally, during the November 2012 Board hearing, the Veteran testified that he received regular, ongoing treatment from a private chiropractor, as well as treatment at a VA medical facility in Loma Linda, California.  The undersigned held the record open in order to provide the Veteran the opportunity to obtain and submit additional evidence in support of his claims.  Beyond a November 5, 2010 letter from the Veteran's private chiropractor, no additional relevant evidence was received by VA.  Further, VA did not undertake any efforts to obtain the Veteran's recent VA or private treatment records.  Consequently, the Board finds that a remand is also warranted in order for the AOJ to attempt to obtain the Veteran's VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain the Veteran's treatment reports from his private chiropractor, Kevin Hajduk, D.C., dated in and after December 2010.  The AOJ must also attempt to obtain all of the Veteran's relevant VA treatment records from the Loma Linda, California VA medical facility, dated in and after December 2010.  All attempts to obtain this evidence must be documented and that documentation must be associated with the Veteran's claims file.

2.  The AOJ must then schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected lumbar spine degenerative joint disease, facet joint arthritis, and spondylosis.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability, including any associated neurological symptoms.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  

The examiner must also ascertain whether the Veteran's service-connected disability is manifested by or is productive of incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  The examiner is advised that an "incapacitating episode" is defined by the regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for any opinion rendered must be provided.

3.  The AOJ must also schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected right hip degenerative arthritis and acetabular dysplasia.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.

A complete rationale for any opinion rendered must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

